

115 HR 4193 IH: To deauthorize a portion of the project for navigation, Milwaukee Harbor, Milwaukee, Wisconsin.
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4193IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Ms. Moore introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize a portion of the project for navigation, Milwaukee Harbor, Milwaukee, Wisconsin.
	
 1.Project for navigation, Milwaukee Harbor, Milwaukee, WisconsinThe portion of the project for navigation, Milwaukee Harbor, Milwaukee, Wisconsin, authorized by the first section of the Act of March 3, 1843 (5 Stat. 619; chapter 85), consisting of the navigation channel within the Menomonee River that extends from the 16th Street Bridge upstream to the upper limit of the authorized navigation channel and described as follows is no longer authorized beginning on the date of enactment of this Act:
 (1)Beginning at a point in the channel just downstream of the 16th Street Bridge, N383219.703, E2521152.527.
 (2)Thence running westerly along the channel about 2,530.2 feet to a point, N383161.314, E2518620.712. (3)Thence running westerly by southwesterly along the channel about 591.7 feet to a point at the upstream limit of the existing project, N383080.126, E2518036.371.
 (4)Thence running northerly along the upstream limit of the existing project about 80.5 feet to a point, N383159.359, E2518025.363.
 (5)Thence running easterly by northeasterly along the channel about 551.2 feet to a point, N383235.185, E2518571.108.
 (6)Thence running easterly along the channel about 2,578.9 feet to a point, N383294.677, E2521150.798. (7)Thence running southerly across the channel about 74.3 feet to the point of origin.
			